DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishikawa et al (US # 9,417,117). With respect to claim 1 the Kishikawa reference discloses a weighing apparatus (Col. 4, ll. 6-14) comprising: a load cell (10), a fixing portion (12) to which one end of the load cell (10) is fixed (Figs. 3, 6-9, 11, 13 & 14), a hopper (28) configured to store articles (Col. 4, ll. 34-50); a connecting portion (14) configured to connect the other end of the load cell (10) and the hopper (28) to each other (Col. 5, ll. 43-46), a first support portion (121a) facing first portion (131a) provided to the load cell (10) or the .
	With respect to claims 2 and 3, see Figures 3, 6-9, 11, 13 & 14.
	With respect to claim 4, Kishikawa discloses a combination weighing apparatus (Fig. 1) comprising: a plurality of weighing apparatuses (60), a conveyance portion (21,25) configured to convey the articles to the hopper (26, 28), and a controller (50) configured to select a combination of weighing values so that a total value becomes a target weighing value based on weighing values of the articles output from the weighing apparatuses, and discharge the articles to the hopper corresponding to the combination (Col. 4, ll. 6-45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856